1
2
3
4
5
6
7                                    UNITED STATES DISTRICT COURT

8                                  EASTERN DISTRICT OF CALIFORNIA

9
10   TAMMY MCKAUGHAN,                 )                  Case No.: 1:19-cv-0849 - JLT
                                      )
11            Plaintiff,              )                  ORDER GRANTING PLAINTIFF’S REQUEST
                                      )                  FOR AN EXTENSION OF TIME
12       v.                           )
                                      )                  (Doc. 11)
13   COMMISSIONER OF SOCIAL SECURITY,
                                      )
14            Defendant.              )
                                      )
15                                    )

16          On November 4, 2019, the parties stipulated for Plaintiff to have an extension of thirty days to

17   prepare and serve a confidential letter brief. (Doc. 11) Notably, the Scheduling Order permits a single

18   thirty-day extension by the stipulation of parties (Doc. 5 at 3), and this is the first extension requested

19   by either party. Accordingly, the Court ORDERS:

20          1.      The extension of time is GRANTED; and

21          2.      Plaintiff SHALL serve her confidential letter brief on or before December 23, 2019.

22
23   IT IS SO ORDERED.

24      Dated:     November 5, 2019                              /s/ Jennifer L. Thurston
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
